Citation Nr: 0122391	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  93-07 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss, on a direct basis and secondary to service-connected 
left ear otitis media.

2.  Entitlement to service connection for left ear tinnitus, 
on a direct basis and secondary to service-connected left ear 
otitis media.

3.  Entitlement to an increased rating for service-connected 
left ear otitis media, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1945 to 
July 1947 and from March 1948 to February 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision in which 
the RO denied service connection for left ear hearing loss 
and tinnitus on both direct and secondary bases, and denied 
an increased rating for left ear otitis media.  The veteran 
filed a notice of disagreement in March 1993 and a statement 
of the case (SOC) was issued in April 1993.  The veteran 
submitted a substantive appeal in April 1993, and requested a 
Board hearing.  In May 1993, the veteran requested an RO 
hearing before local hearing officer.  An RO hearing was held 
in June 1993.  On the day of the scheduled July 2001 Board 
hearing, the veteran's representative advised the Board that 
the veteran could not attend the scheduled hearing, as he was 
ill.  This was not a timely request for postponement.  See 
38 C.F.R. § 20.704(c) (2000).  No written motion for a new 
hearing date was submitted within 15 days of the originally 
scheduled hearing date.  See 38 C.F.R. § 20.704(d).  As a 
timely motion for a new hearing date was not submitted, the 
Board will proceed to review the issue on appeal.  See 
38 C.F.R. § 20.704(d).

The Board notes confusion in the record regarding whether the 
veteran claims direct or secondary service connection for 
left ear hearing loss and tinnitus.  The Board construes that 
both issues have been perfected and are before the Board for 
appellate review.  See 38 C.F.R. § 20.200.  The Board 
observes that the original March 1993 rating action denied 
service connection for left ear hearing loss and tinnitus on 
both direct and secondary bases.  In subsequent statements, 
veteran expressed disagreement with the March 1993 rating 
action.  An appropriate SOC was issued in April 1993, and the 
veteran filed a substantive appeal the same month.  
Therefore, the issues on appeal have been recharacterized, as 
noted above.


REMAND

Further development is warranted to comply with the duty to 
notify and assist provisions of the Veterans Claims 
Assistance Act of 2000 and the implementing regulations found 
at 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).  
During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has eliminated the concept of a well-
grounded claim and redefined VA's duty to assist the veteran 
regarding his claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (current version 
at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  The Veterans Claims Assistance Act of 2000 provides, 
in pertinent part, that the veteran must be notified of any 
information, including medical or lay evidence, necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(current version at 38 U.S.C.A. § 5103).  Furthermore, 
reasonable efforts must be made to obtain records (including 
private records) that the veteran sufficiently identifies and 
a medical examination must be made available when the 
evidence of record is insufficient for rendering a decision 
on the claim.  Veterans Claims Assistance Act of 2000, 114 
Stat. at 2097-98 (current version at 38 U.S.C.A. § 5103A).  

The Board observes that service medical records from the 
veteran's second period of service have not been obtained and 
associated with the claims folder.  The RO should obtain the 
complete service medical records from this period of service.  
If not available, any available alternate records which may 
be available should be obtained.  If service medical records 
are not available, the veteran should be advised of his right 
to submit alternate forms of evidence.  

The veteran reported that he has been receiving Social 
Security benefits since 1993.  It is unclear as to whether 
these benefits were based on age or disability, and this 
information should be obtained from the veteran.  If based on 
disability, the RO should make proper inquiry and request any 
administrative decision and underlying medical records used 
as a basis to grant Social Security disability benefits, as 
such records may be pertinent to the veteran's claims.  See 
U.S.C.A. § 5103A; Lind v. Principi, 3 Vet. App. 493, 494 
("When . . . VA is put on notice . . . of the existence of 
SSA records, . . . VA must seek to obtain those records 
before proceeding with the appeal."); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992) (VA has a duty to 
attempt to secure all records of the SSA regarding the 
veteran's determination of unemployability for SSA purposes).  
Similarly, by statement of January 1993, the veteran 
indicated that he was in receipt of temporary disability 
benefits from the state of New Jersey.  Medical records used 
by the state to determine the veteran's eligibility for 
disability benefits should be obtained.  Id.

The Board notes that in statements received in June 1993 and 
May 1997, the veteran indicated that he was seen at the East 
Orange VA Medical Center (VAMC) in April 1993 and in April 
1997, respectively.  As reports of this treatment are not 
associated with the claims folder, complete treatment records 
from the East Orange VAMC should be obtained.  38 U.S.C.A. 
§ 5103(A)(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (VA has constructive notice of documents which are 
generated by VA, within its control).

The Board also notes that by statement received in June 1993, 
the veteran related that he had "a brain scan of my left ear 
done privately [by] my own doctor in August of 1992."  The 
RO should direct inquiry to the veteran as to the identity of 
the private physician and obtain all relevant treatment 
records.  See 38 U.S.C.A. § 5103A(b).

During the June 1993 RO hearing, the veteran stated that he 
would attempt to obtain employment records and a statement 
from a co-worker at Bergen Machine and Tool Company.  As the 
veteran indicated that his left ear disorders interfered with 
his employment, the veteran should be specifically invited to 
submit such records, as they may be helpful in the 
adjudication of his claims.  See, e.g., Spurgeon v. Brown, 10 
Vet. App. 194, 197 (1997).

The veteran is herein advised that, in keeping with VA's duty 
to assist, as announced in Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991), the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  If the 
veteran fails to report for any scheduled examination, a 
decision shall be based on the evidence of record as it 
regards his service connection claims.  See 38 C.F.R. 
§ 3.655.  Importantly, regarding the veteran's claim for an 
increased rating, failure to report will result in the denial 
of the claim if good cause is not provided.  Id.  

The RO is advised that despite its notation in a Statement of 
the Case dated in April 1993 that the veteran's service 
medical records are negative for tinnitus, the RO's attention 
is directed to an entry of March 25, 1946 where the veteran 
was seen for epigastric pain immediately following meals for 
the past two weeks.  He noted that the pain was accompanied 
by breathlessness.  He stated that he used to run in high 
school and was always long winded.  Also, he reported that he 
got "ringing in his ears" with the above symptoms.  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 and 
implementing regulations are fully 
complied with and satisfied.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5103, 5103A, and 5107 are fully 
complied with and satisfied.

2.  The RO should advise the veteran of 
the evidence needed to substantiate his 
claims for service connection for left 
ear hearing loss and tinnitus, on a 
direct basis and secondary to service-
connected otitis media, with particular 
attention to any evidence demonstrating 
continuing symptoms of the aforementioned 
disorders since his discharge from 
military service.  In addition, the RO 
should advise the veteran of the evidence 
needed to substantiate his claim for a 
compensable rating for service-connected 
otitis media.  

In addition, the RO should inquire as to 
the following:

I.  Who were the veteran's 
employers since his discharge from 
service?  Are there administrative 
records (such as employment 
physicals) available from the 
veteran's former employers, to 
include Bergen Machine and Tool 
Company, Curtis-Wright Corporation, 
and Viking Tool and Machine?  

II.  What was the name and address 
of the medical provider or 
providers who treated the veteran 
for a vascular occlusion in the 
early 1990's?

III.  Did any of the veteran's jobs 
postservice involve exposure to 
loud noise?  If so, was the veteran 
given any equipment to protect his 
hearing?  Were any hearing 
conservation examinations done at 
any places of employment?  If so, 
provide the names and addresses of 
the employers.

All records identified and not previously 
acquired should be associated with the 
claims folder upon obtaining 
authorization, to include complete 
treatment records from the veteran's 
private treating physician and the East 
Orange VAMC.  If any records requested 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims 
folder, and the veteran and his 
representative so notified and given the 
opportunity to submit the evidence on 
their own.

3.  With regard to his exposure to loud 
noises during an explosion of an 
ammunition dump, the veteran should 
specify the unit to which he was assigned 
at the time in March 1946, the name of 
the base in Missouri where the incident 
occurred, his proximity to the incident 
and whether there were any casualties.  
If there were casualties, names and 
hometowns of those involved should be 
specified, if possible.  Thereafter, an 
attempt to verify such incident should be 
made to the appropriate authority.  If 
such research cannot be done, the reason 
therefor should be documented for the 
record.

4.  The Social Security Administration 
and the State of New Jersey, Department 
of Labor, Disability Insurance Service, 
Trenton, New Jersey, should be contacted 
and asked to furnish all medical records 
and any administrative decisions relevant 
to the veteran's grant of disability 
benefits.

5.  The RO should request service medical 
records not previously obtained from the 
National Personnel Records Center (NPRC), 
specifically records documenting the 
veteran's U.S. Navy service period(s).  
If any records requested are unavailable, 
or the search for such records otherwise 
yields negative results, that fact should 
be clearly documented in the veteran's 
claims folder, and the veteran and his 
representative so notified and given the 
opportunity to submit the evidence (or 
alternate evidence) on their own.  
Examples of such alternative evidence 
should be made known to the veteran.

6. After associating with the claims 
folder all documents pursuant to the 
development requested above, the veteran 
should be afforded a VA otolaryngological 
examination, to include audiological 
testing, to determine the nature and 
etiology of the veteran's left ear 
hearing loss and tinnitus, the nature of 
any otitis media, and any relationship 
between the aforementioned disorders.  It 
is imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in the claims folder, to 
include a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
physician should render the following 
opinions:

I.  What is the correct diagnosis of 
any left ear hearing loss and 
"buzzing sound" in the ear?  Was 
the veteran exposed to any noise 
post-service via employment, 
hobbies, etc.?

II.  Whether it is as least as 
likely as not that any current left 
ear hearing loss and tinnitus had 
its onset in or is in any way 
related to the veteran's active 
military service (including the 
veteran's report of exposure to an 
explosion).

III.  Whether it is at least as 
likely as not that there is a 
direct, causal relationship between 
the veteran's service-connected 
otitis media and any left ear 
hearing loss or tinnitus.

IV.  Whether it is at least as 
likely as not that the service 
connected otitis media is 
aggravating any left ear hearing 
loss or tinnitus?

V.  Whether any current otitis media 
demonstrates suppuration or aural 
polyps.  

VI.  The physician should comment on 
the supplemental statements provided 
by VA examiners in November 1997.

Use of the italicized language above in 
formulating responses is requested.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a legible report.

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's claims, on 
the merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. § 3.655 (as 
appropriate) and the recently 
amended/added statutory provisions 
pertaining to VA's duty to notify and 
assist the veteran.  Attention is 
directed to the revision of the rating 
code pertaining to impairment of hearing 
acuity, and it is noted that matter 
should be addressed in the Supplemental 
Statement of the Case.  The RO must 
provide adequate reasons and bases for 
all of its determinations, citing all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.  If the 
veteran fails to appear for the 
examination, the letter notifying him of 
the date and time of the examination and 
the address to which it was sent should 
be included in the claims folder.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case, to include a discussion of the 
applicability of the case of Allen v. 
Brown, 7 Vet. App. 439 (1995), and given 
the opportunity to respond within the 
applicable time before the claims folder 
is returned to the Board for further 
review.  

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



